1                                                                            HONORABLE TIMOTHY W. DORE

2                                                  HEARING DATE: MONDAY, NOVEMBER 19, 2018
                                                   HEARING TIME: 9:00 A.M.
3                                                  LOCATION: SEATTLE, COURTROOM 8106
                                                   RESPONSE DATE: AT TIME OF HEARING
4

5

6

7

8                                         UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF WASHINGTON
9
         In re
10                                                                       Lead Case No. 18-14380-TWD
                                                    1
         SEATTLE PROTON CENTER, LLC
11                                                                       DECLARATION OF ANNA KARIN
                                           Debtors.                      ANDREWS IN SUPPORT OF FIRST DAY
12                                                                       MOTIONS

13                Anna Karin Andrews declares as follows:

14                1.         I am a Director of Seattle Proton Center Holdings and of Procure Seattle Holdings,

15       LLC, and I am President of Seattle Proton Center, LLC. I have personal knowledge of the facts set

16       forth herein. I make this Declaration in support of First Day Motions. Capitalized terms not defined

17       in this Declaration have their meanings as ascribed in applicable First Day Motions.

18       Background

19                2.         The Debtors are three related companies. The parent company Seattle Proton Center

20       Holdings (“Newco”) is a Washington non-profit that wholly owns, Procure Seattle Holdings, LLC

21       (“Midco”). Midco, in turn, wholly owns Seattle Proton Center, LLC (“Opco”). Opco owns and

22
                  The Debtors are Seattle Proton Center, LLC, Bankruptcy Case No. 18-14380, Procure Seattle Holdings, LLC,
                  1
23       Bankruptcy Case No. 18-14381, and Seattle Proton Center Holdings, Bankruptcy Case No. 18-14382.

                                                                                             B USH K ORNFELD            L LP
         DECLARATION OF ANNA KARIN ANDREWS IN                                                         LAW OFFICES
         SUPPORT OF FIRST DAY MOTIONS – Page 1                                                   601 Union St., Suite 5000
                                                                                              Seattle, Washington 98101-2373
                                                                                                 Telephone (206) 292-2110
                                                                                                 Facsimile (206) 292-2104
     2082 20141 cg302h03y9
      Case 18-14380-TWD               Doc 8    Filed 11/14/18      Ent. 11/14/18 17:16:11           Pg. 1 of 12
1        operates the SCCA Proton Therapy Center (the “Center”), a 53,000 square foot cancer treatment

2        center located on the campus of UW Medicine/Northwest Hospital in the Northgate area of Seattle,

3        Washington.

4                 3.         The Center operates as a stand-alone outpatient proton radiation treatment center,

5        serving oncology patients from the Pacific Northwest. Construction on the Center began in 2010 and

6        patient treatment operations began on March 5, 2013.

7                 4.         As discussed herein, proton radiation is a focused form of radiation that does less

8        damage to surrounding tissue and is particularly effective in treating certain types of cancer.

9                            Original Ownership/SCCA and Procure Washington

10                5.         Midco was formed in the state of Delaware in August 2009 and, until January 29,

11       2016, was jointly owned by Procure Washington Holdings, LLC (“Procure Washington”) and Seattle

12       Cancer Care Alliance, a State of Washington non-profit corporation (“SCCA”).

13                6.         SCCA’s members include the Fred Hutchinson Cancer Research Center, University of

14       Washington, and Seattle Children’s Healthcare System. Procure Washington’s member, Procure

15       Treatment Centers, Inc., a Delaware corporation (“Procure Parent”) was essentially a national

16       umbrella holding company that developed four early proton treatment centers around the country.

17                7.         Midco was formed by Procure Washington and SCCA to construct and operate a

18       proton therapy facility in Seattle for use in the treatment of cancer.

19                8.         Opco was created as the operating entity. It owns and operates the Center. As

20       discussed below, in 2015, the Center became independent of the Procure entities upon dissolving its

21       relationship with Procure Parent and Procure Washington and becoming a subsidiary of an

22       independent Washington non-profit (Newco).

23

                                                                                          B USH K ORNFELD           L LP
         DECLARATION OF ANNA KARIN ANDREWS IN                                                     LAW OFFICES
         SUPPORT OF FIRST DAY MOTIONS – Page 2                                               601 Union St., Suite 5000
                                                                                          Seattle, Washington 98101-2373
                                                                                             Telephone (206) 292-2110
                                                                                             Facsimile (206) 292-2104
     2082 20141 cg302h03y9
      Case 18-14380-TWD               Doc 8    Filed 11/14/18     Ent. 11/14/18 17:16:11        Pg. 2 of 12
1                                   Ground Lease

2                 9.         The Center is built on land leased under a long term Ground Lease Agreement, dated

3        January 20, 2011, between Opco and UW Medicine/Northwest as to property located at 1570 North

4        115th Street, Seattle, Washington 98133. The Center’s buildings and assets are located on this leased

5        property.

6                                   IBA

7                 10.        Opco’s major medical equipment vendor is IBA Proton Therapy Inc., a Delaware

8        corporation (“IBA PT”). In addition to providing the original equipment needed to operate the

9        Center, IBA PT provides the Center substantial ongoing technical engineering and support for the

10       proton beam equipment as well as its daily operational activities. IBA PT’s parent company, Ion

11       Beam Applications, S.A., a Belgian Société Anonyme. (“IBA Parent”), provided financing to support

12       Opco’s operations.

13                11.        On June 30, 2010, IBA PT, IBA Parent, and Opco executed a Proton System

14       Equipment Purchase Agreement, as Amended and Restated by that August 24, 2010, Amended and

15       Restated Proton System Purchase Agreement, for the supply of proton therapy equipment to be used

16       in the Center (“Original IBA Equipment Purchase Agreement”). On June 30, 2010, IBA PT, IBA

17       Parent, and Opco also executed a Proton System Equipment Service Agreement, as Amended and

18       Restated by that August 24, 2010, Amended and Restated Proton System Service Agreement, for the

19       operation and service of the proton therapy equipment to be used in the Center (“Original IBA

20       Equipment Services Agreement”). The Original IBA Equipment Services Agreement was amended

21       via that certain Addendum to Amended and Restated Proton System Equipment Service Agreement

22       dated as of August 5, 2013 (“Addendum 1”) and that certain Addendum 2 to Amended and Restated

23       Proton System Equipment Service Agreement dated as of August 31, 2015 (“Addendum 2”). The

                                                                                      B USH K ORNFELD            L LP
         DECLARATION OF ANNA KARIN ANDREWS IN                                                  LAW OFFICES
         SUPPORT OF FIRST DAY MOTIONS – Page 3                                            601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
     2082 20141 cg302h03y9
      Case 18-14380-TWD              Doc 8    Filed 11/14/18    Ent. 11/14/18 17:16:11       Pg. 3 of 12
1        Original IBA Equipment Services Agreement as amended by Addendum 1 and Addendum 2, are

2        referred to as the “Amended IBA Equipment Services Agreement”.

3                 12.        On December 31, 2008, Procure Parent and IBA Parent entered into a Preferred

4        Supplier Agreement under which IBA Parent committed to provide Procure Parent standby funds with

5        respect to selected projects via a standby letter of credit (“Original SBLOC”). On January 20, 2011,

6        Procure Parent and IBA entered into a Repayment Agreement with respect to draws that had made

7        under the Original SBLOC. Standby funds issued as a result of draws under the Original SBLOC

8        were transferred by Dexia Bank Belgium, S.A. (the Original SBLOC issuer) to an account belonging

9        to the Original SBLOC beneficiary (Opco) subject to repayment by Procure Parent. IBA Parent, in

10       turn, guaranteed the repayment of amounts owed by Procure Parent.

11                13.        In addition, on January 20, 2011, IBA Parent and Procure Parent entered into a Standby

12       Equity Bridge Loan Agreement under which IBA Parent agreed to loan Procure Parent $5,000,000 for

13       Procure Washington’s contribution to Opco (“Original SBEB”).

14                                  SCCA

15                14.        On August 24, 2010, Opco and SCCA entered into a Professional Services Agreement

16       (“Original SCCA Services Agreement”) and a Clinical Affiliation Agreement. Under the Original

17       SCCA Services Agreement, SCCA agreed to furnish Opco with qualified physicians and clinical

18       professionals to provide services to Opco’s patients. The Clinical Affiliation Agreement provides for

19       Opco’s operation under the SCCA brand and for Opco and SCCA’s sharing of clinical quality

20       standards.

21                                  Senior Secured Lender Financing

22                15.        In August 2010, Opco borrowed approximately $117 million from the Senior Secured

23       Lenders (discussed in more detail below) under a Credit Agreement dated as of August 24, 2010 by

                                                                                       B USH K ORNFELD            L LP
         DECLARATION OF ANNA KARIN ANDREWS IN                                                   LAW OFFICES
         SUPPORT OF FIRST DAY MOTIONS – Page 4                                             601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
     2082 20141 cg302h03y9
      Case 18-14380-TWD              Doc 8     Filed 11/14/18    Ent. 11/14/18 17:16:11       Pg. 4 of 12
1        and among Opco and the Senior Secured Lenders (the “Credit Agreement”). The proceeds of these

2        loans were used by the Opco for a variety of business purposes, including (but not limited to) the

3        initial construction and startup of the Opco.

4                            2015/2016 Restructure of Ownership and Financing (“Initial Restructure”)

5                                   Senior Secured Lender Restructure and Ownership Restructure

6                 16.        In August, 2015, Opco owed the Senior Secured Lenders approximately $124 million

7        under the Credit Agreement. On August 31, 2015, Opco entered into an Amended and Restated

8        Credit Agreement with the Senior Secured Lenders (with associated loan documents, the “Amended

9        Credit Agreement”). Among other provisions, the Amended Credit Agreement maturity date to

10       August 31, 2018, which has since been extended to April 1, 2019.

11                17.        On January 29, 2016, Procure Washington and SCCA transferred all of the equity in
12       Midco to Newco, a newly formed Washington taxable not-for-profit corporation. Newco became the
13       sole member of Midco as a result of the transaction and assumed control of Midco and Opco.
14                                  Contemporaneous Additional Financial Restructure
                                          -IBA and IBA Parent
15                                               -IBA Equipment Agreement.
16                18.        In 2015, Opco owed IBA amounts under the Original IBA Equipment Services

17       Agreement which Opco and IBA had consensually deferred. As part of the Initial Restructure, Opco

18       and IBA entered into Addendum 2 to the Original IBA Equipment Services Agreement under which

19       IBA agreed to restructure this deferred compensation as set forth in the Amended Credit Agreement

20       (“Deferred IBA Compensation”). As of August 31, 2018, IBA was owed approximately $7,513,540

21       in Deferred IBA Compensation under the Amended IBA Equipment Services Agreement.

22

23

                                                                                       B USH K ORNFELD           L LP
         DECLARATION OF ANNA KARIN ANDREWS IN                                                  LAW OFFICES
         SUPPORT OF FIRST DAY MOTIONS – Page 5                                            601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
     2082 20141 cg302h03y9
      Case 18-14380-TWD              Doc 8    Filed 11/14/18    Ent. 11/14/18 17:16:11       Pg. 5 of 12
1                                   -IBA and IBA Parent

2                 19.        In 2015, approximately $5 million was owed by Procure Parent under the SBEB Note.

3        As part of the Initial Restructure, (i) IBA Parent released Procure Parent from liability under the

4        SBEB Note; and (ii) Opco assumed the SBEB Note obligation on a deeply subordinated basis as set

5        forth in the Amended Credit Agreement by executing an August 31, 2015, replacement note in favor

6        of IBA Parent reflecting these releases and transfers (“Replacement SBEB”). As of August 31, 2018,

7        the amount owing under the Replacement SBEB was approximately $5,431,045.

8                 20.        In 2015, no amounts were owed under the SBLOC by Procure Parent. As part of the

9        Initial Restructure, (i) IBA Parent released Procure Parent from liability under the SBLOC; and (ii)

10       Opco assumed future SBLOC repayment obligations (in the event of any draws on the SBLOC) on a

11       deeply subordinated basis as set forth in the Amended Credit Agreement. On August 31, 2015, Opco

12       executed a replacement Standby Letter of Credit Note reflecting these releases and transfers

13       (“Replacement SBLOC”). As of August 31, 2018, the amount owing under the Replacement SBLOC

14       was approximately $557,438.00.

15                                  SCCA Services Agreement

16                21.        In 2015, Opco owed SCCA approximately $1.8 million in unpaid fees for physician

17       coverage provided during the early years of the Center’s operation under the Original SCCA Services

18       Agreement. As part of the Initial Restructure, SCCA agreed to restructure payment of the physician

19       fees as set forth in the Amended Credit Agreement, and in an Amended and Restated Professional

20       Services Agreement, dated as of August 31, 2015, between Opco and SCCA (“Amended SCCA

21       Services Agreement). As of August 31, 2018, Opco owed SCCA approximately $2,012,515.00,

22       including interest, in physician fees under the Amended SCCA Services Agreement.

23

                                                                                      B USH K ORNFELD           L LP
         DECLARATION OF ANNA KARIN ANDREWS IN                                                 LAW OFFICES
         SUPPORT OF FIRST DAY MOTIONS – Page 6                                           601 Union St., Suite 5000
                                                                                      Seattle, Washington 98101-2373
                                                                                         Telephone (206) 292-2110
                                                                                         Facsimile (206) 292-2104
     2082 20141 cg302h03y9
      Case 18-14380-TWD              Doc 8    Filed 11/14/18   Ent. 11/14/18 17:16:11       Pg. 6 of 12
1                                   Current Restructure

2                 22.        Since its opening in 2013, the Center has gradually increased patient volumes to

3        support a sustainable business model. During the Center’s establishment, however, Procure Parent

4        forecasted projections for the Center’s operations and financial performance that, for a variety of

5        factors, were not realized. Therefore, the purpose of the current restructure is to “right size” the debt

6        going forward to fit the Center’s operations and financial performance.

7                 23.        Building an innovative cancer treatment center around a groundbreaking therapy is

8        highly resource-intensive. The cost to construct and commence startup operations at the Center

9        resulted in an original senior secured debt level which the Center could not service. The Center began

10       operations when proton beam treatment was not yet a widespread form of treatment, and there was

11       limited data and experience on which to base financial performance projections. Despite the Center’s

12       progress in growing patient volumes, financial performance has not met Procure Parent’s ambitious

13       initial projections during the initial period of operation.

14                24.        The Center has successfully built a sustainable patient referral infrastructure over the

15       years, and – as is often the case with new treatments of this type – this process has taken time. One

16       important factor that contributed to slower-than-expected growth has been the reluctance of insurers in

17       the Pacific Northwest region to add new treatments to their coverage. This perspective has informed

18       the insurers’ conservative approach to covering proton radiation treatment, and the Center has

19       struggled to ensure that qualified patients who would benefit from proton treatment over other

20       treatment modalities are granted insurance coverage. Over time, the Center has made consistent gains

21       in demonstrating to insurers that providing coverage for proton treatment offers an important – often

22       life-saving – option for their members.

23

                                                                                           B USH K ORNFELD           L LP
         DECLARATION OF ANNA KARIN ANDREWS IN                                                      LAW OFFICES
         SUPPORT OF FIRST DAY MOTIONS – Page 7                                                601 Union St., Suite 5000
                                                                                           Seattle, Washington 98101-2373
                                                                                              Telephone (206) 292-2110
                                                                                              Facsimile (206) 292-2104
     2082 20141 cg302h03y9
      Case 18-14380-TWD               Doc 8     Filed 11/14/18     Ent. 11/14/18 17:16:11        Pg. 7 of 12
1                 25.        The Center has engaged in extensive negotiations with its primary constituents (the

2        Senior Secured Lenders, IBA, and SCCA) over the better part of the past year to reach the terms of the

3        agreed restructure. In conjunction with these negotiations, the Debtors, the Senior Secured Lenders,

4        IBA, and SCCA negotiated and entered into a Restructuring Support Agreement dated as of

5        November 6, 2018 that set forth the material terms of the current restructure, including terms

6        addressing the payoff and satisfaction of all of the existing debt of the Center through notes payable to

7        IBA and SCCA and by using the proceeds from a bond issuance (described below). Ultimately, the

8        parties formalized their agreements in a binding Plan Support Agreement. Each of the parties have

9        agreed to the terms of the Plan, as described herein.

10       Prepetition Plan Solicitation and Request for Combined Hearing

11                26.        In accordance with the Plan Support Agreement, the Debtors commenced prepetition,

12       out-of-court, solicitation of votes on November 12, 2018. The Debtors caused their counsel, Bush

13       Kornfeld LLP, to distribute copies of the Disclosure Statement In Support of Debtors’ Joint

14       Prepackaged Chapter 11 Plan of Reorganization Disclosure Statement, the Plan, and the appropriate

15       ballot to each entity entitled to vote to accept or reject the Plan.

16                27.        The Debtors seek entry of the Scheduling Order for the Combined Hearing in order to

17       expedite the Debtors’ emergence from bankruptcy and minimize adverse effects of the chapter 11

18       filings upon the Debtors’ business and going concern value.

19                28.        The Debtors’ Plan provides for refinancing of the Senior Secured Debt through

20       issuance of municipal taxable bonds. Substantial work and planning has occurred prepetition to

21       arrange for this bond issuance post-confirmation. Due to the dynamics of the bond market, it is

22       important to complete this issuance before the end of 2018, if at all possible. In order to have a

23       realistic opportunity to complete and close the issuance on this timetable, it is imperative that the Plan

                                                                                        B USH K ORNFELD            L LP
         DECLARATION OF ANNA KARIN ANDREWS IN                                                    LAW OFFICES
         SUPPORT OF FIRST DAY MOTIONS – Page 8                                              601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
                                                                                            Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104
     2082 20141 cg302h03y9
      Case 18-14380-TWD               Doc 8    Filed 11/14/18    Ent. 11/14/18 17:16:11        Pg. 8 of 12
1        be confirmed no later than the end of November or the first few days of December. For these reasons,

2        along with the fact that all of the impaired classes of creditors have reviewed and accepted the

3        Disclosure Statement prepetition and have already voted to accept the Plan, the Debtors request that

4        the Court combine approval of the Disclosure Statement with the hearing on Plan confirmation.

5        Waiver of Patient Care Ombudsman

6                 29.        The Center operates as a stand-alone outpatient-only proton radiation treatment center,

7        providing a highly targeted form of radiation therapy used in the treatment of cancer and

8        noncancerous tumors. Patients receiving proton therapy require treatment five days a week for

9        anywhere between one to nine consecutive weeks, depending on the disease site and treatment plan.

10                30.        The Center is the only proton facility within a 1,200-mile radius, and is the only proton

11       therapy center located in the Pacific Northwest. The Center treats patients from the WWAMIO

12       (Washington, Wyoming, Alaska, Montana, Idaho, and Oregon) region, as well as patients from

13       Hawaii, Canada, and beyond. Prior to the Center opening in 2013, patients requiring proton therapy

14       had to travel to California, Texas, or the East Coast. Cancer patients in this region are therefore

15       dependent upon the Center as their only regional option for proton therapy treatments.

16                31.        Opco is required to maintain a Radioactive Materials License issued by the State of

17       Washington given its handling of radioactive materials, and therefore the Center is subject to annual

18       Department of Health inspections to assure compliance. The most recent Department of Health

19       inspection was completed on March 15, 2018 with a full compliance report.

20                32.        The Center also participates in a Coordinated Quality Improvement Program governed

21       by the State of Washington’s Department of Health. The Center prepares and submits a Coordinated

22       Quality Improvement Plan (CQIP) to the State of Washington, which sets forth the Center’s

23       commitment to quality improvement efforts designed to ensure patient safety and quality as discussed

                                                                                          B USH K ORNFELD           L LP
         DECLARATION OF ANNA KARIN ANDREWS IN                                                     LAW OFFICES
         SUPPORT OF FIRST DAY MOTIONS – Page 9                                               601 Union St., Suite 5000
                                                                                          Seattle, Washington 98101-2373
                                                                                             Telephone (206) 292-2110
                                                                                             Facsimile (206) 292-2104
     2082 20141 cg302h03y9
      Case 18-14380-TWD               Doc 8    Filed 11/14/18     Ent. 11/14/18 17:16:11        Pg. 9 of 12
1        below. Compliance with the CQIP includes an incident reporting system, weekly meetings to review

2        and resolve incidents, a quarterly patient safety committee and a quarterly quality committee

3        meetings.

4                 33.        Opco is also fully accredited by the American College of Radiation Oncology (ACRO),

5        effective December 1, 2016 through November 30, 2019. ACRO is a voluntary accreditation

6        organization which requires a facility to comply with the highest level of nationally-recognized

7        quality and safety standards. Opco dedicates significant internal resources to maintaining substantial

8        compliance with the requirements of applicable regulatory agencies in order to identify and correct

9        any deficiencies. The Center has no prior safety incidents that required notification to any state or

10       other authority.

11                34.        In compliance with the its Coordinated Quality Improvement Plan (CQIP) filed with

12       the State of Washington, the Center maintains a variety of internal safeguards to ensure the highest

13       level of safety and patient experience. These safeguards include the following:

14                              a.   A Quality Committee;
                                b.   A Patient Safety Committee;
15                              c.   A Radiation Safety Committee;
                                d.   A Radiation Oncology Incident Learning System (RO-ILS) through which staff
16                                   may report process deviations and patient or staff safety incidents;
                                e.   An Event Review Team which conducts weekly reviews of any reports by staff;
17                              f.   A Process Improvement Committee for the continued discussion and
                                     implementation of processes for regular improvement to patient safety and
18                                   efficiency;
                                g.   A Patient Feedback Committee that reviews patient comments and implements
19                                   changes to maintain and improve patient experience;
                                h.   Extensive quality assurance processes at every stage of patients’ treatment
20                                   planning and delivery;
                                i.   Regular staff trainings.
21

22                35.        The Center also maintains internal policies related to patient privacy and informed

23       consent to address potential patient concerns. The Center’s patients have multiple communication

                                                                                         B USH K ORNFELD            L LP
         DECLARATION OF ANNA KARIN ANDREWS IN                                                     LAW OFFICES
         SUPPORT OF FIRST DAY MOTIONS – Page 10                                              601 Union St., Suite 5000
                                                                                          Seattle, Washington 98101-2373
                                                                                             Telephone (206) 292-2110
                                                                                             Facsimile (206) 292-2104
     2082 20141 cg302h03y9
     Case 18-14380-TWD               Doc 8    Filed 11/14/18     Ent. 11/14/18 17:16:11        Pg. 10 of 12
1        mechanisms in order to provide feedback and voice any concerns, including direct communication

2        with on-site staff. The Center also maintains a process to review and address patient feedback as

3        appropriate.

4                 36.        The Center consistently maintains high patient satisfaction levels. In a patient

5        satisfaction survey conducted by Press Ganey, a national healthcare improvement solutions company,

6        over the past 18 months, the Center scored in the 99th percentile for patient satisfaction compared to

7        other nationally recognized cancer treatment centers. The Center’s commitment to high quality of

8        care, safety, and patient satisfaction is fundamental to its growth strategy, and will continue during

9        this Chapter 11 and beyond.

10                37.        The Debtors seek entry of an order determining that the appointment of a patient care

11       ombudsman is unnecessary in these Chapter 11 cases. The purpose of the Debtors’ Chapter 11 cases

12       and their Plan is to restructure certain the debts of the Senior Secured Lenders, IBA, and SCCA, and is

13       unrelated to any matters involving patient care. The Chapter 11 cases will have no impact on any

14       patient-related services and no effect on the Center’s operations with respect to patient care (and with

15       respect to patient rights), which will remain unaffected and continue uninterrupted in the ordinary

16       course of the Center’s business. There are both government oversight mechanisms and internal

17       processes to safeguard and protect the Center’s patients. The Center has maintained a strong and

18       high-quality patient care record. The Center is current on all operating costs and liabilities, so there is

19       no risk to continued ordinary course services for patient care and support.

20                38.        Finally, the timing upon which the Debtors seek confirmation of the Plan further

21       minimizes the need for a patient care ombudsman.

22       ///

23       ///

                                                                                          B USH K ORNFELD           L LP
         DECLARATION OF ANNA KARIN ANDREWS IN                                                     LAW OFFICES
         SUPPORT OF FIRST DAY MOTIONS – Page 11                                              601 Union St., Suite 5000
                                                                                          Seattle, Washington 98101-2373
                                                                                             Telephone (206) 292-2110
                                                                                             Facsimile (206) 292-2104
     2082 20141 cg302h03y9
     Case 18-14380-TWD               Doc 8     Filed 11/14/18     Ent. 11/14/18 17:16:11       Pg. 11 of 12
1        Waiver of 341 Meeting of Creditors

2                 39.        The Debtors respectfully submit that cause exists for a waiver of a Section 341

3        Meeting. The Debtors’ prepetition solicitation of the Plan resulted in acceptance by all classes entitled

4        to vote on the Plan. The Debtors’ primary constituents, which are the only creditors affected by the

5        Plan, voted in favor of the Plan based on their previous detailed review of the Debtors’ financial

6        information. There are no holders of general unsecured claims impaired under the Plan. Therefore,

7        the parties are not likely to receive any benefit from a Section 341 Meeting.

8                 40.        I declare under penalty of perjury under the laws of the United States of America that

9        the foregoing is true and correct.

10                DATED in Seattle, Washington, this 14th day of November, 2018.

11
                                                                  /s/ Anna Karin Andrews
12                                                                Anna Karin Andrews

13

14

15

16

17

18

19

20

21

22

23

                                                                                         B USH K ORNFELD           L LP
         DECLARATION OF ANNA KARIN ANDREWS IN                                                    LAW OFFICES
         SUPPORT OF FIRST DAY MOTIONS – Page 12                                             601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
                                                                                            Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104
     2082 20141 cg302h03y9
     Case 18-14380-TWD               Doc 8    Filed 11/14/18     Ent. 11/14/18 17:16:11       Pg. 12 of 12
